In re Aetna Casualty and Surety Co.; American Excess Ins. Co.; American Reinsurance Co.; Employers Mutual Casualty Co.; Executive Risk Indemnity Co:; First State Ins. Co.; Gray Ins. Co.; International Surplus Lines Ins. Co.; North River Ins. Co.; Puritan Ins. Co.; Scottsdale Ins. Co.; TIG Ins. Co.; Travelers Casualty and Surety Co. i/k/a; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, No. 2001-16872; to the Court of Appeal, Fourth Circuit, No. 2009-C-0471.
Granted and remanded to the court of appeal for reconsideration in light of Green v. Auto Club Group Insurance Co., 08-2868 (La.10/28/09), 24 So.3d 182.